OSBORN, Justice,
dissenting.
Although I originally joined in the opinion issued by this Court in this case, I now on motion for rehearing respectfully dissent.
William F. Farah filed his cross-action against the various attorneys on April 3, 1980, in the County Court at Law No. 2, El Paso County, Texas, in probate. Jurisdiction is determined by the issues in controversy at the time the pleading is filed. Smith v. Texas Improvement Company, 570 S.W.2d 90 (Tex.Civ.App.—Dallas 1978, no writ); 16 Tex.Jur.3d, Courts, sec. 58 (1981). At that time, the county court at law sitting in probate did not have jurisdiction of the cross-action because under the holding in Seay v. Hall, 677 S.W.2d 19 (Tex.1984) the cross-action filed by the administrator against the attorneys was not “incident to an estate” nor was it “appertaining to estates,” nor was it “claims by or against an estate.” See: Texas Probate Code secs. 3, 5 and 5A. Our original opinion does not hold otherwise.
Instead our original opinion held that jurisdiction is conferred by Article 1970-127b which was enacted by the legislature in 1983. The Appellees assert in their second point of error in their motion for rehearing that we erred in holding that the 1983 enactment conferred jurisdiction upon the county court at law because in so holding this Court has given retroactive effect to said statute. I would sustain that point of error.
The general rule is that there exists a presumption that an act is intended to operate prospectively and not retroactively. If there is any doubt, the intention will be resolved against retrospective operation of a statute. Ex parte Abell, 613 S.W.2d 255 (Tex.1981); Merchants Fast Motor Lines, Inc. v. Railroad Commission of Texas, 573 S.W.2d 502 (Tex.1978). Having created concurrent jurisdiction, with certain exceptions, between the county courts at law and the district courts, the legislature then provided that “[a]ll matters within the concurrent jurisdiction of the county courts at law and the district courts shall be filed with the district clerk” (emphasis added). By such language, the legislature clearly intended that concurrent jurisdiction would exist only after the enactment of the statute and all matters (suits, cross-actions and third party petitions) would thereafter be filed with the district clerk. There was no provision within the act for the filing of a cross-action, either in the past or in the future, with the county clerk, the official with whom William F. Farah’s cross-action was filed in this case. The use of the word “shall” shows legislative intent that the amendment should operate prospectively only. Goldman v. State, 277 S.W.2d 217 (Tex.Civ.App.—Amarillo 1954, writ ref’d n.r.e.).
I would grant the Appellees’ motion for rehearing, withdraw our original opinion *525and judgment and affirm the judgment of the trial court.